Citation Nr: 0807471	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and November 2004 rating 
decisions by the St. Petersburg, Florida, and Montgomery, 
Alabama, Regional Offices (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to the benefits 
currently sought on appeal.  

A hearing on the matter of entitlement to service connection 
for COPD was held before a Decision Review Officer in January 
2004.  A copy of the hearing transcript has been associated 
with the file.

In October 2007, the Board requested an expert medical 
opinion on the issue of service connection for COPD from the 
Veterans' Health Administration (VHA).  A response was 
provided in November 2007.  A copy of the opinion was 
provided to the veteran.  


FINDINGS OF FACT

1.  In April 2006, the Board received written correspondence 
from the veteran indicating his desire to withdraw his appeal 
for service connection for an eye disorder.  The Board has 
not made a decision on the merits in this claim.  

2.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

3.  COPD cannot be presumptively linked to herbicide 
exposure.  

4.  COPD first manifested years after the veteran's service 
and is not related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of entitlement to 
service connection for an eye disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The veteran's COPD was not incurred or aggravated in his 
active duty service, nor may it be so presumed.  38 U.S.C.A.  
§§ 1101, 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2002 and August 2003, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claims.  
In March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim for service connection for COPD 
and a medical opinion has been sought.  The duties to notify 
and assist have been met.



Withdrawal of Claim

The Board does not have jurisdiction to review the claim for 
service connection for an eye disability, and therefore it is 
dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a November 2004 rating decision denying 
service connection for an eye disorder.  The RO issued a 
statement of the case in April 2005 on the issue of 
entitlement to service connection for an eye disability.  The 
veteran perfected an appeal with respect to that issue in May 
2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated 
April 2006, the veteran withdrew his appeal with respect to 
his claim for service connection for an eye disability.  
Therefore, there remain no allegations of error of fact or 
law for appellate consideration as to that issue.  
Accordingly, the claim is dismissed.

Presumptive Service Connection for COPD

The veteran has attributed COPD to exposure to herbicides 
during his Vietnam service.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Here, the veteran's DD-214 confirms that he served in Vietnam 
between January 1967 and January 1968.  Therefore, he is 
presumed to have been exposed to herbicides.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R.    § 3.309(e) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  The disease entity in this 
case, COPD, is not listed as a presumptive disease in the 
regulation.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including respiratory disorders.  See Notice, 72 Fed. Reg. 
32395-32407 (Jun. 12, 2007).  It was specifically indicated 
that, after reviewing the available evidence and NAS 
analysis, the Secretary has found that the credible evidence 
against an association between herbicide exposures and 
respiratory disorders outweighs the credible evidence for 
such an association.  Id.  Therefore, presumptive service 
connection is not warranted for COPD.  

Direct Service Connection

Notwithstanding the foregoing presumptive provisions, a 
claimant is not precluded from establishing service 
connection for a disease averred to be related to herbicide 
exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(1994).   In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's service medical records are negative for 
respiratory complaints.  His separation examination makes no 
mention of respiratory treatment or disorders.

The veteran has reported that he was found to have "spots" 
on his lungs during a September 2001 VA examination for the 
Agent Orange registry.  An August 2002 VA clinical note 
indicated that the clinician's impression of the veteran's 
lung disorder was emphysema.  However, during a September 
2002 VA examination, COPD was diagnosed. The examiner 
concluded that herbicides were not likely the cause of the 
disorder.  There was no further indication as to the etiology 
of the veteran's COPD.  The veteran's claims folder was not 
reviewed.  

A January 2003 opinion offered by the veteran's private 
physician, Dr. G.H., also diagnosed COPD.  This opinion took 
into account the veteran's twenty-year use of tobacco, but 
noted that the veteran had not smoked for fifteen years.  The 
physician also noted the veteran's exposure to herbicides 
during service, and concluded that "there is a good 
possibility that [the veteran] does have some occupational 
lung disease due to his exposure to [herbicides] used during 
the Vietnam war ..."  

In October 2007, the Board referred this matter to the 
Veterans Health Administration (VHA) for an expert medical 
opinion as to whether there was at least a 50 percent 
probability or greater that the veteran's COPD was related to 
his active service, and specifically to herbicide exposure.  
In November 2007, after reviewing the evidence, a pulmonary 
expert reported that the question of whether COPD could be 
related to herbicide exposure was difficult to answer.  In 
his opinion, the veteran's symptoms were more consistent with 
mild asthma rather than COPD.  

The VHA pulmonologist pointed out that, although many Vietnam 
veterans reported respiratory symptoms, there was no direct 
evidence or reported case linking COPD or asthma to herbicide 
exposure.  The veteran had triggers such as gastroesophageal 
reflux disease which could promote wheezing.  In the 
pulmonologist's opinion, the veteran's lung disorder was 
unlikely to be an "occupational lung disease" since his 
chest radiographs and diffusing capacity were normal, rather 
than impaired as usually seen in early stages of lung 
disease.  The physician also pointed out that there were no 
symptoms of a lung disorder during service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The probative value of the September 2002 VA examination is 
diminished by the fact that the examiner did not review the 
claims folder or offer a basis for his conclusion that COPD 
could not be linked to service.  

The January 2003 private medical opinion is also of lesser 
probative value.  The opinion failed to provide an adequate 
rationale for its conclusion and the conclusion itself spoke 
in terms of possibility instead of probability.  The 
possibility of a relationship is apparent, but the question 
is really whether the relationship of COPD to service and 
herbicide exposure therein is probable.  

Conversely, the VHA expert thoroughly reviewed the claims 
folder.  It was pointed out that there have been no cases 
linking COPD or asthma to herbicide exposure.  The veteran's 
history of smoking was discussed.  Although the examiner did 
not specifically state whether the probability of a nexus 
between COPD and herbicide exposure was 50 percent or 
greater, he did indicate that occupational lung disease was 
found to be "unlikely" based upon the veteran's chest 
radiographs and diffusing capacity testing.  As the VHA 
expert reviewed the claims folder and provided a rationale 
for his opinion, the Board finds that his opinion is of 
greater probative weight in reaching a decision in this 
matter.  

Although the veteran has been diagnosed with COPD, the weight 
of the evidence is against a finding that it is related to 
herbicide exposure.  Further, there were no indications of a 
lung disorder in service.  COPD symptomatology first 
manifested in 2001, almost 30 years following discharge.  As 
the evidence has not demonstrated in-service incurrence of 
COPD, service connection is not warranted.  

The Board acknowledges the veteran's belief that his COPD is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's COPD is causally related to active 
service, to include as the result of exposure to herbicides.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A.   § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for an eye 
disorder is dismissed.

Service connection for chronic obstructive pulmonary disorder 
(COPD) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


